Citation Nr: 9923269	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  96-24 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1985 to 
April 1989.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from an October 1996 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  


REMAND

The Board remanded this claim in December 1997 and again in 
July 1998.  The purpose of the July 1998 remand was to 
associate the appellant's vocational rehabilitation file with 
the claims file and to have the VA counseling psychologist 
who had made the March 1996 determination of vocational 
rehabilitation infeasibility state an opinion as to whether 
the appellant's service-connected degenerative disc disease, 
L4-L5, L5-S1 rendered vocational rehabilitation infeasible.

The record reflects that an undated response from a VA 
vocational rehabilitation counselor was received and 
associated with the claims file; however, a supplemental 
statement of the case has not been issued which shows that 
such opinion by the VA vocational rehabilitation counselor 
has been reviewed by the RO.  Neither the appellant nor his 
representative have submitted a waiver which would allow the 
Board to review this opinion without prior RO review and 
consideration.  See 38 C.F.R. § 20.1304(c) (1998); see also 
38 C.F.R. § 19.37(a) (1998).  

The Board must point out that the VA vocational 
rehabilitation counselor's opinion that, "[The appellant] 
was not feasible for vocational rehabilitation service due to 
his service[-]connected disabilities," requires 
clarification as the appellant has only one service-connected 
disability.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should return the file to the 
H. A. Johnson MS, CRC, for clarification 
of the undated opinion.  The VRC is 
informed that the veteran is service 
connected for degenerative disc disease 
of the lumbar spine only.  There is only 
one service-connected disability.  The 
issue to be resolved is whether that 
single disability renders the veteran 
incapable of performing a substantially 
gainful occupation.

2.  The RO must review the claims folder, 
including the additional evidence 
submitted following the February 1998 
supplemental statement of the case.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


